Exhibit 10.2

 

[g60741kii001.jpg]

 

Dublin Exchange Facility

 

Mayor Street

 

International Financial Services Centre

 

Dublin 1

 

Ireland

 

 

 

Tel: +353 1 633 8000

 

Fax: +353 1 633 8010

 

The material marked by asterisks within brackets ([**]) on pages 1 and 2 of this
document has been omitted pursuant to a request for confidential treatment from
the Commission in accordance with 17 C.F.R. § 240.24b-2.

 

David Stevens

[**]

[**]

[**]

[**]

 

14th February 2005

 

 

Dear David,

 

CONTRACT OF EMPLOYMENT

 

We are pleased to offer you a position with Investment Technology Group Europe
Ltd. (“ITGEL” or “the Company”) on the terms set out below:

 

1.     JOB TITLE

 

Your job title will be that of Sales Director reporting to Alasdair Haynes,
Chief Executive Officer, or such other person as may be nominated by the Company
from time to time. You shall carry out your duties in a proper, loyal and
efficient manner and shall use your best endeavours to promote the interest and
reputation of the Company and not do anything that is harmful to it.

 

2.     COMMENCEMENT OF EMPLOYMENT

 

Your employment with ITGEL will commence on 7th March 2005, or on such other
date as agreed between us, and the date will count as the beginning of your
continuous period of employment with the Company.

 

3.     REMUNERATION

 

Your basic starting salary will be GBP £[**] per annum. Salaries are paid
monthly in arrears on or about the 23rd of the month into your nominated bank
account. Your salary will be subject to tax, NI and all other lawful or
authorised deductions, where applicable. You will not be eligible for any
payments for overtime worked outside your contractual hours of work.

 

You will be eligible to participate in the Company’s discretionary bonus scheme.
With the exception of bonus awards to you anticipated for 2005 and 2006 as
further set out below, bonuses are awarded on an entirely discretionary basis
and in whatever form or amount the Company determines.

 

Investment Technology Group Limited

Registered in Ireland No. 283940

Investment Technology Group Europe Limited

Registered in Ireland No. 283939

The Registered Office of the above companies is Dublin Exchange Facility, Mayor
Street, IFSC, Dublin 1, Ireland

 

Investment Technology Group Europe Limited London Branch

Registered in England & Wales: Branch Number BR004642

 

Directors: A Haynes (British), Massey, R Killian (American), T Huck (American),
H Napthali (American), J O’Brien, T Wacker

 

Investment Technology Group Limited and Investment Technology Group Europe
Limited are authorised by the Central Bank of Ireland under the Investment
Intermediaries Act, 1995 and provide services within other EU member states
under Article 14 of the ISD. Investment Technology Group Limited is a member of
the London Stock Exchange, Euronext and Deutsche Börse.  Investment Technology
Group Europe Limited London Branch is regulated by the Financial Services
Authority for the conduct of investment business in the UK.

 

--------------------------------------------------------------------------------


 

Contingent on you not serving a notice period due to resignation, the company
will guarantee to pay you a cash bonus for 2005 and 2006 in accordance with the
following schedule:

 

6
Month

 

Profit (Loss) Before ‘General Mgt

 

 

 

Periods

 

Bonuses’ & Before Tax Ranges (GBP000)(1)

 

Bonus (GBP£)(2)

 

H1 05

 

Less than

 

(£[**])

 

 

 

 

 

£[**]

 

 

 

From(3)

 

(£[**])

 

to

 

£[**]

 

£[**]

 

 

 

Greater than

 

£[**]

 

 

 

 

 

£[**]

 

H2 05

 

Less than

 

£[**]

 

 

 

 

 

£[**]

 

 

 

From(3)

 

£[**]

 

to

 

£[**]

 

£[**]

 

 

 

Greater than

 

£[**]

 

 

 

 

 

£[**]

 

H1 06

 

Less than

 

£[**]

 

 

 

 

 

Discretionary

 

 

 

From

 

£[**]

 

to

 

£[**]

 

£[**]

 

 

 

From(3)

 

£[**]

 

to

 

£[**]

 

£[**]

 

 

 

From(3)

 

£[**]

 

to

 

£[**]

 

£[**]

 

 

 

Greater than

 

£[**]

 

 

 

 

 

£[**]

 

H2 06

 

Less than

 

£[**]

 

 

 

 

 

Discretionary

 

 

 

From

 

£[**]

 

to

 

£[**]

 

£[**]

 

 

 

From(3)

 

£[**]

 

to

 

£[**]

 

£[**]

 

 

 

From(3)

 

£[**]

 

to

 

£[**]

 

£[**]

 

 

 

Greater than

 

£[**]

 

 

 

 

 

£[**]

 

 

--------------------------------------------------------------------------------

(1) As per final ITG Europe Management Accounts for the specified period. [**]

 

(2) For H1 05, calculated as 4/6ths based on the planned 7th March 2005 start
date

 

(3) Bonuses within these ‘Budgeted’ to ‘Exceptional’ case ranges are guaranteed
to rise pro rata with improvements in the profit measure e.g. In H1 06, the
‘Budgeted’ profit target of £[**] guarantees £[**]; a profit of £[**] would
guarantee a bonus of £[**] [£[**]+ (£[**]-£[**])/(£[**]-£[**])*(£[**]-£[**])].
Variations in bonus for different levels of profit within ranges which are above
the ‘Exceptional’ case or below the ‘Budgeted’ cases are discretionary.

 

If notice of termination is given by the Company on or before 31st December 2005
the Company will guarantee a cash bonus payment of £[**].

 

In 2006, if notice of termination is given by the Company, the Company will
guarantee a pro rated bonus payment in accordance with the table above based on
the extrapolated profit measure based on the management accounts for the month
end closest to the date of termination.

 

--------------------------------------------------------------------------------


 

In line with current company policy, bonuses awarded in respect of the first
half of the calendar year are paid 2/3rds in the July payroll and 1/3rd in the
following January payroll, subject only to you being in the company’s employment
and not serving a period of notice at the time of the January payroll. These
conditions do not apply if notice is given by the Company up until and including
January 2006 payroll.

 

4.               PENSION

 

The Company offers an Inland Revenue approved non-contributory pension scheme,
the terms and conditions of which can be found in the Staff Handbook. You will
be entitled to become a member of the scheme on the condition that no excess
health loading exists on your life and subject to satisfactory medical
examinations, where necessary.

 

5.               HOLIDAY ENTITLEMENT

 

(a)                                  You are entitled to 30 days holiday per
annum, the timing of which is to be agreed in advance with your manager, in
addition to statutory public and bank holidays.

 

(b)                                 The Company’s holiday entitlement year is a
calendar year from 1 January to 31 December. Employees joining and/or leaving
the Company during the year will have their holiday entitlement calculated on a
pro-rata basis for that year.

 

(c)                                  Unused holiday entitlement may not be
carried forward to the next year, except with the specific agreement of your
manager, and in any event a maximum of five days may be carried over to the next
holiday year.

 

(d)                                 The Company reserves the right to require
you to take any unused holiday entitlement during your notice period.

 

6.               OTHER STAFF BENEFITS

 

The Company offers Permanent Health Insurance (PHI), Life Assurance and Private
Medical Insurance schemes in which you will be eligible to participate. The
Company provides a subsidy towards the membership of a health club. There is no
cash alternative to these or any other staff benefits. These benefits are
discretionary rather than contractual, and the Company reserves the right to
cease or change the level of cover at any time. Certain staff benefits are
taxable as required by the Inland Revenue. Further details on staff benefits can
be found in the Company’s Staff Handbook.

 

--------------------------------------------------------------------------------


 

7.     EXPENSES

 

On production of valid receipts, the Company will reimburse you for all
reasonable expenses incurred wholly and necessarily in the performance of your
duties.

 

8.     HOURS OF WORK

 

Your hours of work will generally be 8:00 a.m. to 5:00 p.m. Monday to Friday,
excluding one hour for lunch or as determined due to market hours. In addition,
you are required to work such additional hours as may be requested by or on
behalf of the Company as being reasonably necessary for the proper performance
of your duties and, unless otherwise agreed in writing, in accordance with the
terms of the Working Time Regulations as detailed in the Staff Handbook.

 

9.     PLACE OF WORK

 

Your place of employment will be at the Company’s business premises in London.
During the course of your employment you may be required to work in the same or
similar capacity in any other offices of the Company or of its subsidiaries or
affiliates whether in the UK or abroad.

 

10.   NOTICE PERIOD

 

Your employment may be terminated by the Company or by you on giving three
month’s notice. Such notice of termination must be in writing.

 

The Company reserves the right to make payment of salary and bonus in lieu of
such period of notice. The Company also reserves the right to require you, and
you hereby agree if so required, not to attend for work during such period of
notice.

 

11.   EXCLUSIVE SERVICE

 

During your employment, you must devote your attention and skills exclusively to
the business of the Company. You may not, during your employment, engage in work
or employment for any other party without the prior written consent of the
Company. You should avoid outside personal business relationships or business
dealings with any of the Company’s customers, suppliers or competitors.

 

12.   SICKNESS

 

If you are absent from work due to illness, you will be expected to notify your
senior manager immediately. You are required to provide a medical certificate
for all absences from work for more than two consecutive business days.

 

--------------------------------------------------------------------------------


 

If you provide satisfactory medical certificates, the Company may continue to
pay your full basic salary for up to an aggregate of 20 working days sickness
absence in any 12 month period.

 

The remuneration paid under this clause shall include any sick pay to which you
are entitled under law and shall be reduced by the amount of any social welfare
or other benefits recoverable by you whether or not recovered. You shall notify
the Company of any social welfare or other benefits recoverable by you.

 

For prolonged or frequent absences from work as a result of sickness, the
Company may, at its expense, require you to submit to such medical examinations
or tests by doctor(s) nominated by the Company to assess your continued fitness
to work. You hereby authorise such doctor(s) to disclose to the Company the
results of such examinations or tests. Further details are contained in the
Company’s Staff Handbook.

 

13.   DISCIPLINARY, DISMISSAL AND GRIEVANCE PROCEDURES

 

The Disciplinary, Dismissal and Grievance Procedures which apply to you are in
accordance with the terms of the Employment Act 2002 (Dispute Resolution)
Regulations and are set out in the Company’s Staff Handbook. You must
familiarise yourself with these and all other company procedures detailed in the
Staff Handbook prior to commencing employment.

 

14.   TERMINATION

 

Your employment may be terminated by the Company with or without notice in the
event that you:

 

commit any serious or persistent breach of any of the provisions contained
herein of any Company rule, regulation or accepted practice notified to you.

are guilty of any serious of gross misconduct prejudicial to the Company or to
your appointment.

are guilty of any wilful neglect in the discharge of your duties.

become bankrupt or enter into any arrangement with your creditors.

become of unsound mind or otherwise incapable of performing your duties.

are convicted of a criminal offence.

 

In the event of any perceived misconduct, the Company will be entitled to
suspend you forthwith in order to consider and investigate the alleged offence.
Remuneration shall be paid to you during any such suspension. Any allegations of
misconduct will be fully investigated by the Company in accordance with the
Company’s disciplinary procedure, detailed in the Staff Handbook.

 

--------------------------------------------------------------------------------


 

15.   COVENANTS

 

You hereby covenant with the Company that you will not for a period of six
months after the termination of your employment either alone or jointly with or
on behalf of any person firm or company directly or indirectly:

 

(a)  canvass, solicit or approach or cause to be canvassed, solicited or
approached any business partnership, firm, company or other body who at the date
of termination of your employment or at any time during the period of six months
prior to that date was a client or customer of the Company and with whom or
which you shall have had dealings or material knowledge during the last six
months of your employment

 

(b)  do business with any business, partnership, firm, company or other body who
or which has had at any time during the period of six months immediately
preceding the date of such termination done business with the Company as an
investment client and with whom you have had dealings or material knowledge
during the last six months of your employment,

 

(c)  solicit or entice away or endeavour to solicit or entice away from the
Company any person whom at the date of termination or at any time during the six
months prior to that date is or was employed or engaged by the Company in an
executive, technical, operational, sales, trading or research capacity and for
whom you shall have been responsible at any time during the last six months of
your employment (whether or not such person would commit a breach of his/her
contract by so doing).

 

16.   GENERAL INFORMATION

 

This Contract of Employment is subject to:

 

you not having any outstanding disagreements or legal proceedings (existing,
threatened or otherwise) with your current/previous employer.

employment and credit (if deemed necessary) references, which we consider to be
satisfactory.

registration with any appropriate regulatory bodies, including your attempting
and passing any regulatory examinations.

successful application for a work permit (if applicable).

a medical examination confirming your fitness to work

the absence of any binding or restrictive covenants from your current / previous
employment that may restrict or impede your business activities with the
Company.

you agreeing to execute an Employee Patent and Confidentiality Agreement with
the Company.

you agreeing to execute a Service Agreement with the Company, if required.

your signed confirmation stating that you have read and understood and will
comply with the contents and procedures outlined in the Company’s Staff Manual

 

--------------------------------------------------------------------------------


 

your signed confirmation stating that you have read and understood and will
comply with the contents and procedures outlined in the Company’s Compliance
Manual, in particular, the sections covering -

Personal Account Transactions in Part V of the Criminal Justice Act 1993, Money
Laundering.

 

17.   SEVERABILITY

 

In the event that any of these terms, conditions or provisions, or any part
thereof, shall be determined to be invalid, unlawful or unenforceable, such
term, condition or provision, or any part thereof, shall be severed from the
remaining terms, conditions and provisions which shall continue to be valid to
the fullest extent permitted by law.

 

18.   VARIATION

 

The Company reserves the right to vary the terms of this Contract of Employment
in line with business needs and changing employment legislation. The Company
will consult with you in advance of such changes as appropriate. The right to
vary the terms of this contract does not apply to the bonus guarantees
undertaken by the Company in Clause 3 of this contract of employment.

 

19.   LAW

 

This Contract of Employment is governed by and shall be construed in accordance
with the laws of England and the courts of England shall have exclusive
jurisdiction to hear any dispute.

 

20.   DATA PROTECTION ACT

 

As part of the administration of your employee records, the Company has computer
databases in the Human Resources Department and the Payroll Department in which
data about you will be stored and processed. Information about you may be
transferred to and from other locations within and outside the European Economic
Area. This information will not be used or processed other than for employment
purposes or the purposes of the Company’s business and is subject to the normal
high standards of confidentiality and protection within the Company. It is a
condition of your employment that you consent to the holding, storing, using or
processing data about you as set out above, and by signing this letter you give
your consent to this.

 

--------------------------------------------------------------------------------


 

21.   COMPANY STAFF MANUAL

 

The Company’s Staff Manual incorporating the Staff Handbook will be provided to
you prior to joining the Company. In the event that there is any conflict in the
terms set out in this Contract of Employment and those contained in the
Company’s Staff Manual, the terms of this letter will prevail.

 

22.   CONFIDENTIALITY

 

It is in the interests of the Company and its employees that the terms of this
offer of Contract of Employment, particularly in reference to salary and
benefits, are strictly confidential and should not be disclosed to any other
member of staff or anyone outside the Company.

 

23.   DURATION OF OFFER

 

This offer of employment is valid for 5 working days.

 

24.   ENCLOSURES

 

Please complete, sign and return / provide the following:

 

an Employee, Referees and Bank Account Details Form

an Employee Patent & Confidentiality Agreement

an Employee Staff and Compliance Manual Acknowledgement Form

a copy of your passport confirming your date of birth and nationality.

 

Please indicate your agreement to this offer and its terms above by signing and
returning a copy of this letter to us. At the same time, please confirm your
date of joining.

 

If you have any questions regarding this letter, please do not hesitate to
contact our Human Resources Manager or myself.

 

Finally, may we say how pleased we are to be making you this offer. We look
forward to receiving your acceptance and to your joining the Company and
enjoying a successful career with us.

 

--------------------------------------------------------------------------------


 

 

Yours sincerely

 

 

 

 

 

/s/ Alasdair Haynes

 

 

Alasdair Haynes

 

 

Chief Executive Officer

 

 

Investment Technology Group Europe Ltd.

 

 

 

 

 

 

 

 

Agreed and Accepted this 15th day of February 2005.

 

 

 

 

 

/s/ David Stevens

 

 

David Stevens

 

 

--------------------------------------------------------------------------------